Martin, J.,
delivered the opinion of the court.
This was an action of assumpsit instituted to recover the value of certain goods, wares and merchandizes, sold and delivered by the plaintiffs, to the defendant and a certain John Stredley. To the declaration filed in this cause, the defendant pleaded non assumpsit, and non assumpsit infra tres annos. The record contains no replication to these pleas, although the jury were sworn to try the issues between the parties. This omission, we are induced to believe, proceeded from an agreement, that a mere formal verdict should be taken by consent, subject to the opinion of *161the court upon a case stated. Under the impression, that this agreement was intended by the parties, as a waiver of all irregularity in the pleadings, and that the court should decide upon the law, presented by the case stated, we proceed to review their opinion.
It is admitted, the goods, wares and merchandizes were sold and delivered on the 13th of April, 1882, upon a credit •of six months; the debt was therefore demandabie on the 13th of October, 1882, and if no impediment had interposed, limitationswould attach atthat time; this however, was prevented by the absence of the defendant from the Stale of Maryland. The presence of the defendant in the Stale, in December, 1822, would npt bar the plaintiffs’ action, because the defendant, in 1823, admitted the debt and promised to pay it, which acknowledgment revived the original cause of action. In April, 1823, the defendant was in Baltimore, remained there two days, was with the plaintiffs, and had dealings with them. He was also in Baltimore in the summer of 1823, and the plaintiffs knew it. If then, limitations attached in April, 1823, or afterwards in the summer of that year, the action would be barred, because more than three years had elapsed, from either of those periods, before the institution of this suit, which was on the 13th of November, 1826.
By the act of 1715, ch. 123, it is enacted, (among other things) that all actions on the case upon simple contract, book debt or account, shall be commenced within three years ensuing the cause of such action, and not after; and by a supplementary act in November, 1765, ch. 12, it is declared, that if a person who is liable to an action, shall be absent out of the province at the time the cause of action hath accrued, he shall have no benefit or advantage from the act of 1715, provided, the person who has such cause of action, shall prosecute the same, after the presence, in this province, of the person liable thereto, within the time or times limited in and by the said act of 1715. These acts are to be taken together, and to receive a construction to *162carry into effect the plain and obvious intentions of the Legislature, that limitations should not attach against a ered~, itor, where the debtor was absent from the State at the time the cause of action accrued, because no beneficial result could be expected from the suing out a writ, when the debtor could not be arrested. But this privilege should cease, when the cause upon which it was founded, was removed. If, therefore, the debtor, at any time after the cause of action accrued, by his presence in the State, afforded the creditor an opportunity to prosecute his writ with effect, he should institute an action within the time required by the act of 1715, or his claim would be barred by limitation. To bring the case within the act of 1765, the presence of the debtor in the State, must be such as to enable the creditor to avail himself of it. A secret, concealed, clandestine presence, for any length of time, of which the creditor could not take advantage, would not be sufficient. It must be so public, and under such circumstances, as to give the creditor an opportunity, by the use of ordinary diligence, and due means, to arrest the debtor.
The court were called on, to apply this law to a statement of facts agreed on by the parties, and they were bound to decide upon those facts, as in the case of a special verdict; they could make no inferences unless they be of law, or such as are clear, undeniable deductions from the statements agreed on. It is competent for a jury to draw inferences from testimony submitted to them; but that power is not extended to a court, when required to act on a ease stated, Where nothing can be supplied by implication. It is stated the defendant was in Baltimore, in April, 1823, purchased other goods from the plaintiffs, and remained there for two days. The first impression made upon the mind, by these facts, might fairly be, that this afforded the plaintiffs an opportunity to sue out a writ, and arrest the defendant; but when we apply the strict rule of law, that the court must decide upon thosefacts alone, without deducing any inference from them, or supplying any other fact, to aid them,, we will *163find all those stated facts may be true, and yet the plaintiffs were not in default. It might be true the defendant was in Baltimore for two days, and that he purchased goods from the plaintiffs, yet if their knowledge of his being there arose solely from the purchase made, and that purchase was made immediately before the defendant left the city, that would not afford them an opportunity to sue out a writ with effect. If it had been stated, that the defendant was in Baltimore for two days, and that the plaintiffs knew he was there for that space of time, laches might be imputed to them; but this is not stated, and the court could not infer it. The same remarks will apply to the presence of the defendant in Baltimore, in the summer of 1823. He was there, and the plaintiffs knew it; non constal, that he was there within the knowledge of the plaintiffs, for so long a time as would have enabled them to have a writ with a reasonable expectation of deriving a beneficial effect from it.
We are, therefore, of opinion, that the court below, being confined to the facts in the case stated, were correct in the judgment they pronounced.
JUDGMENT AFFIRMED.